c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-120112-10 uil the honorable david obey u s house of representatives washington dc attention ----------------------------------- dear mr obey i am responding to your letter dated date on behalf of your constituent ------------------------- -------------------asked about the difference between the standard mileage rate for business purposes and the standard mileage rate for medical purposes the standard mileage rates are different because different provisions of the internal_revenue_code the code govern them the deduction for the cost of using a car for medical reasons is based on the medical_expense_deduction under sec_213 of the code this deduction is limited to the cost of transportation for health care in the taxable_year therefore the standard mileage rate for use of a car for medical purposes covers only the out-of-pocket costs of operating the car such as the cost of gasoline and oil the standard mileage rate for business purposes on the other hand is based on a deduction allowed under sec_162 of the code this code section allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business individuals using an automobile to carry on a trade_or_business may deduct fixed costs of owning an automobile in addition to their out-of pocket costs fixed costs include depreciation liability insurance and general repairs or maintenance for use of the automobile therefore the business_purpose mileage rate is higher than the mileage rate for medical reasons based on this legal framework an independent study is conducted annually on behalf of the internal_revenue_service to determine the out-of-pocket and fixed costs of owning conex-120112-10 and operating an automobile the standard mileage rates for business and medical purposes are based on the results of the study taxpayers have the option of deducting the actual costs of using their vehicle rather than using the standard mileage rates for your convenience i am enclosing a copy of publication medical and dental expenses which discusses transportation costs on pages and i hope this information is helpful if you have any questions please call --------------------- or -------------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax and accounting enclosure
